         Case 1:20-cr-00026-SPW Document 18 Filed 10/08/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION



 UNITED STATES OF AMERICA,
                                                   CR 20-26-BLG-SPW
                       Plaintiff,

 vs.                                                ORDER


 TREY NEUMANN,

                       Defendant.


       Upon the Court's Own Motion,

       IT IS FIEREBY ORDERED that sentencing currently scheduled for

Wednesday, November 18, 2020 at 10:30 a.m., is VACATED and reset to

commence in-person on Thursday, November 19, 2020 at 10:30 a.m. in the

James F. Battin U.S. Courthouse, Billings, Montana.

       The Clerk shall forthwith notify the parties of the making of this Order.

       DATED this     Q   day of October, 2020.


                                              SUSAN p. WAITERS
                                              U.S. DISTRICT JUDGE
